                                                                                                         FILED
                                                                                                2019 Jan-07 PM 02:16
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION

LARRY DEAN TACKETT,                                )
                                                   )
        Petitioner,                                )
                                                   )
v.                                                 )      Case No.: 1:18-CV-8009-VEH
                                                   )      (1:16-CR-00187-VEH-JEO-1)
UNITED STATES OF AMERICA,                          )
                                                   )
        Respondent.                                )


                                 MEMORANDUM OPINION

        Petitioner Larry Dean Tackett has challenged his conviction and sentence by

his Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside, or Correct Sentence by

a Person in Federal Custody (doc. 1, filed Feb. 28, 2018),1 as amended by his

Amended Motion (doc. 2, filed Mar. 28, 2018).2, 3 The Government has responded

to the Petition. (See doc. 5). Being familiar with the issues raised, the Court

determines that an evidentiary hearing is not required. Accordingly, the matter is



        1
        The Motion was filed into the record on CM/ECF on March 8, 2018. (See Docket Sheet).
However, under the prison mailbox rule, the Motion is deemed filed as of the date it was placed in
prison mail, to wit, February 28, 2018. (See doc. 1 at 13).
        2
          The Amended Motion was filed into the record on CM/ECF on April 3, 2018.
(See Docket Sheet). However, under the prison mailbox rule, the Amended Motion is deemed filed
as of the date it was placed in prison mail, to wit, March 28, 2018. (See doc. 2 at 1).
        3
            The Court will hereafter refer to the Motion and the Amended Motion collectively as the
Petition.
ripe for determination. For the reasons set out below, the Petition is due to be

DENIED.

I.    BACKGROUND

      On June 29, 2016, the Grand Jury returned an Indictment (Criminal Case

No. 1:16-CR-00187-VEH-JEO-1, doc. 1) charging Petitioner with: (1) using a

cellular telephone to “attempt to knowingly persuade, induce, and entice an

individual, known to the defendant as a 14-year old female, who had not obtained

18 years of age, to engage in sexual activity for which the defendant can be

charged with a criminal offense, to wit: Rape in the Second Degree (Ala. Code

§ 13A-6-62); and Sexual Abuse in the Second Degree (Ala. Code § 13A-6-67), in

violation of Title 18, United States Code, Section 2422(b)” (Count One); and (2)

“attempt[ing] to use, persuade, induce, entice, and coerce a person known to the

defendant as a 14-year old female, who had not obtained 18 years of age, to

engage in sexually explicit conduct for the purpose of producing a visual depiction

of such conduct, knowing and having reason to know that such visual depiction

would be transported using any means and facility of interstate and foreign

commerce, including by computer, in violation of Title 18, United States Code,

Sections 2251(a) and (e)” (Count Two). (Criminal Case doc. 1 at 1-2).

      Petitioner entered a written Plea Agreement (Criminal Case doc. 29, filed

                                          2
Feb. 7, 2017) and pled guilty to Count Two of the Indictment. (See id. at 1, 19-20).

The Court accepted the guilty plea, and, on May 10, 2017, a Judgment of

Conviction (Criminal Case doc. 38) was entered sentencing Petitioner to the

statutory mandatory minimum term of one hundred and eighty (180) months

imprisonment. (Id. at 1-2). In the Judgment of Conviction, Petitioner was

expressly given “credit for all time in custody from and including May 4, 2016.”

(Id. at 2). Count One of the Indictment was dismissed pursuant to the Plea

Agreement. (See id. at 1). Petitioner did not file a direct appeal. (See Criminal

Case Docket Sheet).

      On February 28, 2018, Petitioner filed a Motion Under 28 U.S.C. § 2255 To

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. (Doc. 1).

Petitioner amended that motion on March 28, 2018. (Doc. 2). He raises four

issues. The first is that “[t]he trial court was without jurisdiction to charge the

offenses in the District of Alabama.” (Doc. 1 at 4; doc. 2 at 3-5). The second is

that he “received ineffective assistance of counsel.” (Doc. 1 at 6; doc. 2 at 5). The

third is that “[t]he sentence imposed unduely [sic] exaggerates the criminality of

the alleged offense” (doc. 1 at 7) and that “[t]he sentence imposed is unduely [sic]

exaggerated.” (Doc. 2 at 5-6). The fourth is that he is entitled to but has not

received approximately 90 days of jail credit. (Doc. 2 at 1, 6).

                                           3
II.   STANDARD OF REVIEW

      A.     General Standard

      Collateral attack is not a substitute for direct appeal. Accordingly, Section 2255

provides federal prisoners with an avenue for relief under limited circumstances:

      A prisoner in custody under sentence of a court established by Act of
      Congress claiming the right to be released upon the ground that the
      sentence was imposed in violation of the Constitution or laws of the
      United States, or that the court was without jurisdiction to impose
      such sentence, or that the sentence was in excess of the maximum
      authorized by law, or is otherwise subject to collateral attack, may
      move the court which imposed the sentence to vacate, set aside or
      correct the sentence.

28 U.S.C. § 2255(a). If a court finds a claim under Section 2255 to be valid, the

court “shall vacate and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may appear

appropriate.” Id. § 2255(b). To obtain this relief on collateral review, however, a

petitioner “must clear a significantly higher hurdle than would exist on direct

appeal.” See United States v. Frady, 456 U.S. 152, 166, 102 S. Ct. 1584, 1593, 71

L. Ed. 2d 816 (1982) (footnote omitted) (rejecting the plain error standard as not

sufficiently deferential to a final judgment).

      B.     Hearing

      Under Section 2255, unless “the motion and the files and records of the case


                                           4
conclusively show that the prisoner is entitled to no relief,” the court shall “grant a

prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. § 2255(b). The Eleventh

Circuit Court of Appeals has explained that “[a] habeas corpus petitioner is

entitled to an evidentiary hearing on his claim ‘if he alleges facts which, if proven,

would entitle him to relief.’” Smith v. Singletary, 170 F.3d 1051, 1053 (11th Cir.

1999) (quoting Futch v. Dugger, 874 F.2d 1483, 1485 (11th Cir. 1989)). However,

“if the record refutes the applicant's factual allegations or otherwise precludes

habeas relief, a district court is not required to hold an evidentiary hearing.”

Schriro v. Landrigan, 550 U.S. 465, 474, 127 S. Ct. 1933, 1940, 167 L. Ed. 2d 836

(2007); see also Aron v. United States, 291 F.3d 708, 715 (11th Cir. 2002)

(explaining that no evidentiary hearing is needed when a petitioner’s claims are

“affirmatively contradicted by the record” or “patently frivolous” (citing Holmes v.

United States, 876 F.2d 1545, 1553 (11th Cir. 1989))).

III.   DISCUSSION

       A.    Ground #1: Jurisdictional Challenge

             1.     Petitioner’s Contention

       Petitioner challenges his conviction and sentence on the basis that his

criminal conduct did not occur in the Northern District of Alabama. (See doc. 1 at

                                           5
4 (“[Petitioner] committed nothing unlawful in the State of Alabama[] . . . . If

[Petitioner] committed any crime whatsoever, it was committed within the State of

Kentucky, not Alabama, leaving Alabama without jurisdiction to charge or [i]ndict

[Petitioner].”)) (see also id. at 6 (“I did not . . . violate the law by any means in the

State of Alabama, but [I] was coerced to drive to the State of Alkabama [sic] by

the [p]olice.”); doc. 2 at 3 (“Review of the two count Indictment [reveals that it] is

clearly defective, which in part alleges that the overt acts of [Petitioner] were

committed within the jurisdictions of Kentucky, Tennessee, the Northern District

of Alabama, and elsewhere.”)).

             2.     Factual Basis for Guilty Plea

      In his written Plea Agreement, Petitioner agreed that the following facts are

substantially correct:

             The defendant, LARRY DEAN TACKETT, is a native and
      citizen of the United States, born in or about January 1961. On May
      3, 2016, the Ashland Police Department received a report that an
      adult male had taken over a 12-year-old female’s Facebook account
      (the “Account”). There is no evidence that TACKETT previously
      knew the 12-year-old female. The adult male had been contacting
      minor females in the Ashland, Alabama area. On April 4, 2016, the
      User of the Account, TACKETT, also updated the profile picture to a
      picture of an adult male wearing glasses and a baseball hat.

            An Ashland Police Department Investigator subsequently
      created a fictitious Facebook account under the name of TIARA
      MARTIN, a 14-year-old female from Ashland, Alabama. MARTIN

                                            6
initiated the friend request to TACKETT. TACKETT initiated a chat
conversation with MARTIN via Facebook Messenger at
approximately 1:32pm. The Investigator, posing as MARTIN,
began communicating with TACKETT. At approximately 1:34pm
May 3, 2016, TACKETT updated the Account “Nickname” to
LARRY TACKETT.

        Throughout the course of the conversation, TACKETT, using
a cellular phone, ASUS Zenfone 2E Z00D, International Mobile
Equipment Identity Number (IMEI#) – 014327003185478, stated that
he was in love with MARTIN. MARTIN continually explained that
she was 14 years old and TACKETT consistently requested
pictures of MARTIN’s “14 year old pussy” as he had never seen one
before. At approximately 1:55pm, TACKETT sent MARTIN a picture
of an adult male’s penis. TACKETT further requested pictures from
MARTIN and stated at approximately 2:20pm, “I love you too baby
and yes I want you to be my wife I want you to have my kids but I
want to also see your pussy baby found that camera and let me see it
my dick is so hard for you right now I'm going to put it in your tight
little pussy right now baby I want you to suck my dick good too
honey but I eat your pussy”.

        At approximately 2:22pm TACKETT stated, “No baby I
promise you know I will come and get you I just don’t want to get in
trouble but I guess I will come and get you and bring you to Kentucky
I just want to see your pretty little pussy I know it is so beautiful and
it is so tight please baby I will come and get you we just have to get
everything the directions right”. TACKETT then stated at
approximately 3:12pm, “Baby I need that address how do I do this on
my phone I'm going to need help honey please do not let me get lost”.
As the conversation continued, TACKETT left Kentucky to come to
Alabama to meet MARTIN. TACKETT continued to update
MARTIN on his location throughout his trip from Kentucky to
Alabama. Some of the updates TACKETT sent are as follows:

• “Baby are you there talk to me honey I’m on the road” (4:27pm)



                                    7
• “I am on the road now baby I just left Winchester” (4:35pm)

• “I’m a hundred and forty miles from Knoxville” (5:13pm)

• “I am about 50 miles from Knoxville” (6:31pm)

• “11 miles from Knoxville” (7:23pm)

• “I'm coming by a little town called Calgary” (9:14pm)

• “I am ready to see you I am ready to hold you and squeeze you and
kiss you make love to you Chattanooga State Line” (9:15pm)

• “I just crossed the Chattahoochee River” (11:13pm)

• “Baby I’m in a little town called Douglas right now” (11:40pm)

• “Port Allen outlet mall baby” (05/04/2016, 12:35am)

• “Yes just now at the Alabama state line” (05/04/2016, 12:40am)

• “I’m going to enjoy that baby and I will teach you everything how to
suck dick good out of water come out of the fog everywhere, I passed
exit 210 back there” (05/04/2016, 12:42am)

• “You have to hurry my phone is dying it’s done that twice to me”
(05/04/2016, 1:21am)

• “I’m in Danville right now coming into it I’m in the middle of it”
(05/04/2016, 1:49am)

• “Yes and my phone keeps dying...Ashland 5 Mile” (05/04/2016,
1:50am)

       Along with these timely updates of TACKETT’s location,
TACKETT was also requesting for MARTIN to assist with
directions. MARTIN helped TACKETT with the driving directions,

                                   8
      eventually leading him to a location where the Ashland Police
      Department arrested TACKETT at approximately 2:09am on May 4,
      2016. After his arrest, TACKETT was given his Miranda rights and
      waived those rights. After executing a written waiver of his rights,
      TACKETT signed a written statement admitting he drove from
      Kentucky to Alabama to have sex with a 14- year-old girl.

             Pursuant to the aforementioned facts, the defendant did use a
      facility and means of interstate and foreign commerce, that is the
      internet and a cellular telephone, to attempt to use, persuade, induce,
      entice, and coerce an individual, known to the defendant as a
      14-year-old girl, who had not obtained the age of 18 years, to engage
      in sexually explicit conduct, including but not limited to, actual or
      simulated sexual intercourse, actual or simulated masturbation, and
      the lascivious exhibition of the genitals and pubic area of a person,
      for the purpose of producing a visual depiction of such conduct.[] At
      the time, the defendant was located in Kentucky and the individual he
      believed to be a 14-year-old girl was located in Alabama. All or parts
      of the aforementioned digital media, the ASUS ZenFone 2E Z00D,
      International Mobile Equipment Identity Number (IMEI#) –
      014327003185478 were made outside of the United States.

(Criminal Case doc. 29 at 2-6).

             3.     Analysis

      The Government interpreted this issue as a challenge to this Court’s subject

matter jurisdiction. (See doc. 5 at 3 (“Because [Petitioner’s] criminal case charged

him with offenses against the laws of the United States . . . the Court had authority

to hear it.”)). “Subject-matter jurisdiction defines the court’s authority to hear a

given type of case....” Alikhani v. United States, 200 F.3d 732, 734 (11th Cir.

2000) (emphasis added) (quoting United States v. Morton, 467 U.S. 822, 828, 104

                                           9
S. Ct. 2769, 2773, 81 L. Ed. 2d 680 (1984)). And, as the Government correctly

points out, this Court, like all other federal district courts, has “original

jurisdiction, exclusive of the courts of the [s]tates, of all offenses against the laws

of the United States.” 18 U.S.C. § 3231; see also United States v. Roberts, 618

F.2d 530, 537 (9th Cir. 1980) (explaining the difference between subject matter

jurisdiction and venue and stating that “[e]very federal district court has

jurisdiction over the subject matter” of an offense against the laws of the United

States). Thus, Petitioner’s first issue, construed as a challenge to this Court’s

subject matter jurisdiction, is due to be denied.

      Alternatively, liberally construing pro se Petitioner’s first issue not as a

challenge to the Court’s authority (that is, its subject matter jurisdiction), but

instead as a challenge to the propriety of this Court’s exercise of that authority

(that is, venue), then that challenge has been waived because it was not raised

before Petitioner’s conviction. This is because, although a criminal defendant has

a constitutional right to be tried in the jurisdiction where the crime was committed,

this “constitutional venue” right, like other venue rights, can be waived. United

States v. Roberts, 308 F.3d 1147, 1151-52 (11th Cir. 2002) (“A defendant may

waive such right, however, by failing to raise a venue objection prior to trial.”




                                           10
(citing United States v. Dabbs, 134 F.3d 1071, 1078 (11th Cir. 1998)))4

       B.      Ground #2: Petitioner’s Ineffective Assistance Claim

       Petitioner’s ineffective assistance claim is all based on two incorrect

premises. First is his assertion that this Court lacked subject matter jurisdiction

and therefore his attorney was ineffective for not challenging his Indictment on

that basis. (See doc. 1 at 6; doc. 2 at 5). However, as explained above, this Court

indeed had subject matter jurisdiction. A challenge to this Court’s jurisdiction

would have failed.5 Accordingly, defense counsel could not be ineffective for

failing to raise such a meritless challenge.

       Second, Petitioner asserts that because he was convicted of attempted

production of child pornography, as opposed to having been convicted of

“completed” production of child pornography, his sentence should have been “one

half of the sentence of the completed offense of Production of Child



       4
          It is clear from the facts admitted in the Plea Agreement that Petitioner, in attempting to
create child pornography, traveled from Kentucky, through Tennessee, and into the Northern
District of Alabama. (See Criminal Case doc. 29 at 2-6). Thus, he could be prosecuted in any of
these venues. This is because “[v]enue may lie in more than one place if the acts constituting the
crime and the nature of the crime charged implicate more than one location.” United States v.
Thompson, 896 F.3d 155, 171 (2d Cir. 2018) (alteration in original) (quoting United States v.
Lange, 834 F.3d 58, 68 (2d Cir. 2016) (internal quotation marks omitted)) (citing United States v.
Holcombe, 883 F.3d 12, 15 (2d Cir. 2018)).
       5
        Similarly, a challenge to venue in the Northern District of Alabama would also have been
without merit.

                                                 11
Pornography.” (Doc. 2 at 5).6 He asserts that his counsel was ineffective because

“he allowed [Petitioner] to receive the sentence for a completed crime, rather than

the attempted offense.” (Id.) However, Congress made no distinction between the

sentence for the “completed” crime of production of child pornography and the

crime of attempted production of child pornography. In relevant part, the statute

provides that “(e) [a]ny individual who violates, or attempts or conspires to

violate, this section shall be fined under this title and imprisoned not less than 15

years nor more than 30 years[] . . . . ” 18 U.S.C. § 2251(e) (emphasis added)

(boldface omitted). Additionally, as he acknowledged in his Plea Agreement,

Petitioner knew that his conviction carried a mandatory minimum sentence of

fifteen years. (See Criminal Case doc. 29 at 2). Petitioner’s claim of ineffective

assistance based upon his receipt of the statutory mandatory minimum sentence for

attempted production of child pornography is due to be denied.

       C.      Ground #3: Petitioner’s Excessive Sentence Claim


       6
         Bizarrely, the Government contends that Petitioner was neither charged with nor
convicted of attempted production of child pornography. (See doc. 5 at 5-6). Government counsel
argues that Petitioner was charged with and convicted of “Sexual Exploitation of a Child pursuant
to 18 U.S.C. §§ 2251(a) and (e).” (Id. at 5) (citing Criminal Case doc. 1). However, although
Section 2251 is entitled Sexual Exploitation of Children, the exploitation prohibited is production
(or attempted production), possession, or receipt of child pornography. See 18 U.S.C. § 2251. The
Government goes on to argue that the conduct Petitioner admitted to in his Plea Agreement was
more than an attempted offense. (See doc. 5 at 6). But it was not, at least as to the charges in the
Indictment. As Petitioner asserts, he was charged in Count Two with and was convicted of
attempted production of child pornography.

                                                 12
      Petitioner next argues that his sentence “unduely [sic] exaggerates the

criminality of the alleged offense[] [that] [he] stands convicted of” (doc. 1 at 7)

and that “[t]he sentence imposed is unduely [sic] exaggerated.” (Doc. 2 at 5-6). As

stated above, the sentence imposed was the statutory mandatory minimum for the

crime of conviction. Thus, in his Plea Agreement, Petitioner has waived any non-

constitutionally based challenge to his sentence.

      The only constitutionally based challenge that the Court can perceive here is

one based on the Eighth Amendment to the United States Constitution. The Eighth

Amendment provides: “Excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. CONST. amend. VIII.

In determining whether a sentence for a period of years constitutes cruel or

unusual punishment (rather than the manner of punishment), the Supreme Court

has recognized that “[t]he Eighth Amendment[] . . . contains a narrow

proportionality principle that applies to noncapital sentences.” Ewing v.

California, 538 U.S. 11, 20, 123 S. Ct. 1179, 1185, 155 L. Ed. 2d 108 (2003)

(internal quotation marks omitted) (quoting Harmelin v. Michigan, 501 U.S. 957,

996-97, 111 S. Ct. 2680, 2702-03, 115 L. Ed. 2d. 836 (1991) (Kennedy, J.,

concurring in part and concurring in the judgment)) (citing Weems v. United

States, 217 U.S. 349, 371, 30 S. Ct. 544, 550-51, 54 L. Ed. 793 (1910); Robinson

                                          13
v. California, 370 U.S. 660, 667, 82 S. Ct. 1417, 1420-21, 8 L. Ed. 2d 758 (1962)).

      If Petitioner is asserting that the statutory mandatory minimum sentence is

per se a violation of the Eighth Amendment’s prohibition on cruel and unusual

punishment, his claim fails. This is because, in non-capital cases, the Eighth

Amendment encompasses, at most, only a narrow proportionality principle.

Harmelin, 501 U.S. at 996-97 (Kennedy, J., concurring in part and concurring in

the judgment).

      If Petitioner is not asserting a per se violation, but rather is asserting that

such sentence is cruel and unusual as applied to him, his claim still fails. The

Supreme Court has acknowledged that it has “not established a clear or consistent

path for courts to follow” when faced with a proportionality question. Lockyer v.

Andrade, 538 U.S. 63, 72, 123 S. Ct. 1166, 1173, 155 L. Ed. 2d 144 (2003) (citing

Ewing, 538 U.S. at 20-23). However, that Court has made clear that the Eighth

Amendment “does not require strict proportionality between crime and

sentence[,] . . . . forbid[ding] only extreme sentences that are ‘grossly

disproportionate’ to the crime.” Ewing, 538 U.S. at 23 (quoting Harmelin, 501

U.S. at 1001 (Kennedy, J., concurring in part and concurring in the judgment)).

Thus, “[t]he gross disproportionality principle reserves a constitutional violation

for only the extraordinary case.” Lockyer, 538 U.S. at 77.

                                           14
      To determine if a sentence violates the Eighth Amendment, this Court first

compares the crime committed to the sentence imposed and determines whether

any disparity creates an inference of gross disproportionality. See United States v.

Farley, 607 F.3d 1294, 1344 (11th Cir. 2010). Petitioner bears the burden of

making the threshold showing of gross disproportionality. United States v.

Johnson, 451 F.3d 1239, 1243 (11th Cir. 2006) (citing United States v. Raad, 406

F.3d 1322, 1324 n.4 (11th Cir. 2005)).

      Here, Petitioner has wholly failed to demonstrate this his sentence is grossly

disproportionate. And a review of cases in this Circuit reveals that it is not. See

Johnson, 451 F.3d at 1242-44 (finding, in a case of producing and distributing

child pornography, that the 140-year sentence that was within the statutory limits

and less than the life sentence prescribed by the Guidelines did not trigger the

need for proportionality review); see also United States v. Guite, 652 F. App'x

829, 834-35 (11th Cir. 2016) (unpublished) (“[W]e have regularly found life

sentences in child sex crimes do not violate the Eighth Amendment.”), cert.

denied, 137 S. Ct. 1108, 197 L. Ed. 2d 211 (2017).

      D.     Ground #4: Jail Credit

      To the extent Petitioner requests that this Court order the Bureau of Prisons

to award him certain jail credit for time served in state custody, the Court notes

                                          15
that, in the Judgment of Conviction, Petitioner was expressly given “credit for all

time in custody from and including May 4, 2016.” (Criminal Case doc. 38 at 2). In

any event, “the Attorney General, acting through the Bureau of Prisons, and not

this Court, is responsible for computing any sentencing credits available to

[Petitioner].” United States v. Buckhault, No. 98-146, 2009 WL 385584, at *1

(S.D. Ala. Feb. 12, 2009) (citing United States v. Williams, 425 F.3d 987, 990

(11th Cir. 2005)); see Travieso v. Fed. Bureau of Prisons, Warden, 217 F. App'x

933, 935 (11th Cir. 2007) (“[T]he Supreme Court has held that the Attorney

General, through the Bureau of Prisons, as opposed to the district courts, is

authorized to compute sentence credit awards after sentencing.” (citing United

States v. Wilson, 503 U.S. 329, 333-35, 112 S. Ct. 1351, 1354-55, 117 L. Ed. 2d

593 (1992))). Further, “[t]he . . . Bureau of Prisons, not this Court, has exclusive

authority to determine whether a defendant should receive credit for time spent in

custody before the federal sentence commences.” United States v. Nettles, No.

09-14, 2010 WL 5421340, at *1 (S.D. Ala. Dec. 27, 2010) (citing 18 U.S.C.

§ 3585; Williams, 425 F.3d at 990; Galloway v. Fisher, No. 08-82, 2008 WL

4057803, at *3 (N.D. Fla. Aug. 27, 2008)). Therefore, Petitioner must first exhaust

the administrative procedures provided by the Bureau of Prisons for requesting

sentence credits before seeking review in this Court. See, e.g., United States v.

                                          16
Flanagan, 868 F.2d 1544, 1546 (11th Cir. 1989) (“[A] federal prisoner dissatisfied

with the computation of his sentence must pursue the administrative remedy

available through the federal prison system before seeking judicial review of his

sentence.” (citing, inter alia, United States v. Morgan, 425 F.2d 1388, 1390 (5th

Cir. 1970)7)).

       The record before the Court does not indicate that Petitioner has pursued or

exhausted his administrative remedies. Accordingly, this claim is not ripe for

judicial review, see United States v. Roberson, No. 18-10575, 2018 WL 3996538,

at *2 (11th Cir. Aug. 20, 2018), and it will be denied for that reason.

       Alternatively, this claim will be denied because this Court lacks jurisdiction

to hear this claim. Although Petitioner brought his claim for jail credit pursuant to

Section 2255, his claim attacks the execution—and not the validity—of his

sentence. See Collins v. Flournoy, No. 14-459, 2016 WL 4154924, at *2 (N.D.

Fla. June 30, 2016) (stating, when the petitioner challenged “the decision of the

[Bureau of Prisons] [to deny] her jail credit on her federal sentence for the time

she spent in state custody,” that she was “challeng[ing] the execution of her



       7
          This is binding authority in the Eleventh Circuit. See Bonner v. City of Prichard, 661
F.2d 1206, 1207 (11th Cir. 1981) (holding that decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981, are binding on all federal courts in the
Eleventh Circuit).

                                              17
sentence” (emphasis added)). Thus, Petitioner must instead bring this claim under

Section 2241. Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th Cir.

2008) (“[C]hallenges to the execution of a sentence, rather than the validity of the

sentence itself, are properly brought under § 2241.” (citing Bishop v. Reno, 210

F.3d 1295, 1304 (11th Cir. 2000))); see United States v. Nyhuis, 211 F.3d 1340,

1345 (11th Cir. 2000) (“A claim for credit for time served is brought under 28

U.S.C. § 2241 after the exhaustion of administrative remedies.” (citing Flanagan,

868 F.2d at 1546)). However, “to the extent, if any, that [Petitioner’s claim] is

cognizable under § 2241, this Court has no jurisdiction because a § 2241 motion

must be filed in the district of the prisoner’s confinement,” Myrick v. United

States, No. 13-28, 2014 WL 652274, at *6 (S.D. Ga. Feb. 19, 2014) (citing 28

U.S.C. § 2241), which in this case is the Northern District of Ohio.

IV.   CONCLUSION

      All four of Petitioner’s claims fail. First, his jurisdictional challenge fails

when construed as a challenge to this Court’s subject matter jurisdiction because

this Court had subject matter jurisdiction over Petitioner’s criminal case. This

challenge also fails when construed as a challenge to venue because Petitioner has

waived that challenge. Second, his ineffective assistance claim fails because it is

all based on two incorrect premises. Thus, defense counsel could not be

                                          18
ineffective for the reasons Petitioner argues. Third, his excessive sentence claim

fails because his sentence is not grossly disproportionate to the crime committed.

Fourth, his claim for jail credit fails because it is not ripe for judicial review and,

alternatively, this Court lacks jurisdiction to hear this claim.

      For the reasons stated above, the Petition is due to be DENIED. A separate

final judgment order will be entered.

      DONE this the 7th day of January, 2019.



                                                VIRGINIA EMERSON HOPKINS
                                                Senior United States District Judge




                                           19
